DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 11/3/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed over prior arts of record because the arts of record fail to reasonably suggest, or render obvious the following italic limitations:

	… wherein the classification information comprises M fields, wherein the M fields comprise X fields and K fields, wherein the M fields comprise N bits, wherein the X fields comprise P bits, wherein the K fields comprise Q bits, wherein N is a positive integer greater than or equal to 2, wherein N is equal to a sum of Q and P, wherein M is equal to a sum of K and X, where Q, P, K, and X are all positive integers greater than or equal to 1, and wherein M is a positive integer greater than or equal to 2
	…determining, by the network device, a target classification rule based on a first classification rule set stored by the network device and the K fields, wherein the target classification rule is a first classification rule in the first classification rule set, wherein the first classification rule set comprises T first classification rules, wherein each of the T first classification rules comprises K match fields, wherein each of the K match fields in each of the T

first classification rules comprises Q digits, wherein the K match fields in each of the T first classification rules are in a one-to-one correspondence with the K fields, and wherein T is a positive integer greater than or equal to 1; and
 	processing, by the network device, the packet according to the target classification rule.… in combination with other limitations recited as specified in claims 1, 11.

 	The first closest prior art Bolotov et al (USPN 2017/0171362) discloses a system and method for identifying candidate rules from databases matching a packet for processing. However, Bolotov fails to disclose or render obvious the above italic as claimed.

 	The second closest prior art Jackson et al (USPN 2015/0078386) discloses a system and method for forwarding packets based on multi-stage hash table lookup using packet header fields.  However, Jackson fails to disclose or render obvious the above italic as claimed.

 	The third closest prior art Wang et al (USPN 2013/0294428) discloses a system and method for classifying packets based on MAC headers. However, Wang fails to disclose or render obvious the above italic as claimed.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469